Matter of Finkler (2017 NY Slip Op 04031)





Matter of Finkler


2017 NY Slip Op 04031


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

[*1]In the Matter of DAVID S. FINKLER, an Attorney. (Attorney Registration No. 4560389)

Calendar Date: May 15, 2017

Before: Egan Jr., J.P., Lynch, Rose, Devine and Clark, JJ.


David S. Finkler, Baltimore, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
David S. Finkler was admitted to practice by this Court in 2008 and lists a business address in Baltimore, Maryland with the Office of Court Administration. Finkler now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Finkler's application.
Upon reading the affidavit of Finkler sworn to December 1, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Finkler is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Lynch, Rose, Devine and Clark, JJ., concur.
ORDERED that David S. Finkler's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that David S. Finkler's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, David S. Finkler is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as [*2]agent, clerk or employee of another; and Finkler is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that David S. Finkler shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.